 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Elizabeth Abigail James,                          No. CV-19-01310-PHX-JAT
10                  Plaintiff,                          ORDER
11    v.
12    Caesars Entertainment Corporation,
13                  Defendant.
14
15          Pending before the Court is Defendant Caesars Entertainment Corporation’s
16   (“Defendant”) Motion to Dismiss (Doc. 23) Plaintiff Elizabeth James’s (“Plaintiff”)

17   Amended Complaint under Federal Rules of Civil Procedure (“Rules”) 12(b)(1), (2), (3),
18   and (5), and 28 U.S.C. § 1406(a). Plaintiff has responded, (Doc. 24), and Defendant has

19   replied, (Doc. 25). The Court now rules on the motion.

20   I.     BACKGROUND
21          The following facts are either undisputed or recounted in the light most favorable to
22   the non-moving party. See Wyler Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658,

23   661 (9th Cir. 1998). In March 2015, Defendant invited Plaintiff to Las Vegas to audition

24   as a dealer for the World Series of Poker Tournament (“WSOP”) at the Rio hotel. (Doc. 21

25   at 2). Defendant offered Plaintiff the job after her audition, despite Plaintiff’s contention

26   that white male applicants received particularly favorable scores. (Id.). Plaintiff also heard
27   that she would not need to re-audition in the future so long as she dealt the WSOP every
28   year. (Id.).
 1          During the 2015 WSOP, Plaintiff complained to a manager about a white male
 2   dealer’s offensive language in the breakroom. (Id. at 3). Afterwards, the dealer coordinator
 3   gave her a written warning. (Id.). Later, Plaintiff informed the tournament director that
 4   another employee verbally abused her, and that the breakroom smelled like marijuana. (Id.
 5   at 4). After she made these reports, several WSOP employees made damaging statements
 6   about Plaintiff’s dealing skills and attitude. (Id.). Defendant did not rehire Plaintiff when
 7   she applied to deal the Rio WSOP again in 2016, 2017, and 2018. (Id. at 2–3). The WSOP
 8   Circuit at Harrah’s Atlantic City hired her in 2016, however, as did the Goliath Poker
 9   Tournament in 2017, 2018, and 2019. (Id.). Plaintiff asserts that Defendant lacked any
10   evidence or reasoning for not rehiring her. (Id. at 5). She further claims that Defendant
11   caused her “substantial money damages” and “emotional distress” by conspiring not to
12   rehire her. (Id. at 3–8).
13   II.    DISCUSSION
14          Defendant filed the pending Motion to Dismiss under Rules 12(b)(1), lack of
15   subject-matter jurisdiction, (b)(2), lack of personal jurisdiction, (b)(3), improper venue,
16   and (b)(5), insufficient service of process. Alternatively, Defendant moves to transfer the
17   case to the United States District Court for the District of Nevada in the “interest of justice”
18   under 28 U.S.C. § 1406(a). The Court will address personal jurisdiction first. If the Court
19   lacks jurisdiction, the Court need not proceed with further analysis.
20          A.      Personal Jurisdiction
21          When an Arizona court of general jurisdiction has jurisdiction over a defendant, so
22   does this Court. See Fed. R. Civ. P. 4(k). Arizona law provides for personal jurisdiction to
23   the extent allowed by the Constitution of the United States. See Ariz. R. Civ. P. 4.2. The
24   Due Process Clause of the Fourteenth Amendment limits a state’s power to grant personal
25   jurisdiction over a defendant to a tribunal. Goodyear Dunlop Tires Operations v. Brown,
26   564 U.S. 915, 923 (2011).
27          Due process requires that a defendant “have certain minimum contacts with . . . [the
28   forum] such that the maintenance of the suit does not offend ‘traditional notions of fair play


                                                  -2-
 1   and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting
 2   Milliken v. Meyer, 311 U.S. 457, 463 (1940)). This minimum-contacts framework gives
 3   rise to two forms of personal jurisdiction: general jurisdiction and specific jurisdiction.
 4   Bristol-Myers Squibb Co. v. Superior Ct., 137 S. Ct. 1773, 1779–80 (2017). Under general
 5   jurisdiction, a court can hear any claim against a defendant who can be “fairly regarded as
 6   at home” in the state. Goodyear, 564 U.S. at 919. Under specific jurisdiction, a court can
 7   hear claims related to a defendant’s voluntary, in-state activities. Bristol-Myers Squibb,
 8   137 S. Ct. at 1780.
 9            When a defendant moves to dismiss a case for lack of personal jurisdiction, the
10   plaintiff bears the burden to establish personal jurisdiction. Dole Food Co. v. Watts, 303
11   F.3d 1104, 1108 (9th Cir. 2002). When a court resolves the issue of personal jurisdiction
12   solely by reference to the parties’ moving papers and filed documents, the plaintiff satisfies
13   this burden by making “only a prima facie showing of jurisdictional facts to withstand the
14   motion to dismiss.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006)
15   (citation omitted). In such a case, uncontroverted statements in the plaintiff’s complaint are
16   taken as true, and conflicts between facts contained in affidavits are resolved in the
17   plaintiff’s favor. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir.
18   2004).
19                  1.     General Jurisdiction
20            Generally, an individual is at home where domiciled, while a corporation is at home
21   either where it is incorporated or where it has its principal place of business. Daimler AG
22   v. Bauman, 571 U.S. 117, 137 (2014). Plaintiff alleges no facts establishing that Defendant
23   is either incorporated or has its principal place of business in Arizona. She admits in her
24   own complaint that Defendant is a Delaware corporation with its principal place of business
25   in Las Vegas, Nevada. (Doc. 21 at 1). Defendant is neither incorporated in Arizona nor
26   registered with the Arizona Corporation Commission, nor does it own real property in
27   Arizona or have an agent for service here. (Doc. 23-1 at 2–3). Therefore, this Court cannot
28   exercise general jurisdiction over Defendant.


                                                  -3-
 1                 2.     Specific Jurisdiction
 2          The specific jurisdiction inquiry “focuses on ‘the relationship among the defendant,
 3   the forum, and the litigation.’” Walden, 134 S. Ct. 1121 (quoting Keeton v. Hustler
 4   Magazine, Inc., 465 U.S. 770, 775 (1984)). This analysis is concerned with the defendant’s
 5   contact—rather than a third party’s—with the forum state itself, rather than with a person
 6   who resides there. Id. at 1122. Therefore, a defendant’s mere contact with a plaintiff,
 7   without more, is insufficient to support specific jurisdiction. Id. at 1223. In the Ninth
 8   Circuit, minimum contacts sufficient to justify specific jurisdiction exist where: “(1) the
 9   defendant has performed some act or consummated some transaction within the forum or
10   otherwise purposefully availed himself of the privileges of conducting activities in the
11   forum, (2) the claim arises out of or results from defendant’s forum-related activities, and
12   (3) the exercise of jurisdiction is reasonable.” Pebble Beach, 453 F.3d at 1155 (quoting
13   Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)). The
14   plaintiff has the burden of establishing the first two factors. Schwarzenegger, 374 F.3d at
15   802. If the plaintiff makes that showing, the burden then shifts to the defendant to “‘present
16   a compelling case’ that the exercise of jurisdiction would not be reasonable.” Id. (quoting
17   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78 (1985)). In performing a personal
18   jurisdiction analysis, a court looks to purposeful availment when the cause of action lies in
19   contract and to purposeful direction when—as here—the cause of action lies in tort. Axiom
20   Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th Cir. 2017).
21                        a.     Purposeful Direction
22          Under the first prong of the Ninth Circuit test, a defendant must avail itself of, or
23   direct its activities toward, the forum state. Schwarzenegger, 374 F.3d at 802. In intentional
24   tort cases, “a forum State's exercise of jurisdiction over an out-of-state intentional
25   tortfeasor must be based on intentional conduct by the defendant that creates the necessary
26   contacts with the forum.” Axiom Foods, 874 F.3d at 1068. “Single” or “occasional”
27   contacts can support jurisdiction only if they create more than a “random,” “fortuitous,” or
28   “attenuated” link with the forum. Walden v. Fiore, 571 U.S. 277, 286 (2014); id. Put


                                                  -4-
 1   simply, “the plaintiff cannot be the only link between the defendant and the forum.” Picot
 2   v. Weston, 780 F.3d 1206, 1214 (9th Cir. 2015). Specific jurisdiction requires that a
 3   plaintiff’s injury be uniquely “tethered to” that forum—she cannot merely assert her claim
 4   anywhere she happens to reside. Walden, 571 U.S. at 290.
 5          Because Plaintiff asserts tort claims only, the Court will apply the purposeful
 6   direction test. Picot, 780 F.3d at 1212. The purposeful direction, or effects, test requires
 7   that a defendant: “(1) committed an intentional act, (2) expressly aimed at the forum state,
 8   (3) causing harm that the defendant knows is likely to be suffered in the forum state.”
 9   Axiom Foods, 874 F.3d at 1069 (citation omitted). Plaintiff argues that the business of
10   Defendant’s affiliates, its national website, and its general communication with her
11   establish purposeful direction toward Arizona. Her arguments fail.
12          Even assuming Defendant’s occasional, routine communications with Plaintiff
13   satisfy the first element, Plaintiff has not established the second element because Defendant
14   did not target Arizona in any of its conduct. Plaintiff suggests jurisdiction exists simply
15   because Defendant’s corporate subsidiaries transact business in Arizona, but she fails to
16   cite any evidence that Defendant’s affiliates serve as its “alter ego,” or that Defendant
17   controls their “internal affairs or daily operations.” See Ranza v. Nike, Inc., 793 F.3d 1059,
18   1071 (9th Cir. 2015). Plaintiff therefore does not overcome the general rule barring an
19   affiliate’s unrelated activity from establishing jurisdiction over its parent company. See
20   Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 459 (9th Cir. 2007) (“It is
21   well established that, as a general rule, where a parent and a subsidiary are separate and
22   distinct corporate entities, the presence of one . . . in a forum state may not be attributed to
23   the other . . . .”). Therefore, this Court cannot find that Defendant expressly aimed at
24   Arizona just because some of its legally distinct affiliates have done business there.
25          Plaintiff also cites evidence of Defendant’s online presence, but her apparent
26   contention that Arizona has jurisdiction simply because Defendant operates a national
27   website is equally unavailing. Nothing indicates that the website specifically targeted her.
28   “Not all material placed on the Internet is, solely by virtue of its universal accessibility,


                                                  -5-
 1   expressly aimed at every state in which it is accessed,” unless a website is interactive, seeks
 2   commercial gain from a limited region, or targets a known forum resident. Mavrix Photo,
 3   Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1229, 1231 (9th Cir. 2011). Here, Defendant’s
 4   website provides general information and allows employees to access their payroll, but it
 5   does not prioritize or seek contact with Arizona residents specifically. (Doc. 24-1). Nothing
 6   more than the vague potential that Defendant’s website could affect Arizona existed;
 7   therefore, the website did not expressly target Arizona. See also id. at 1231 (holding that a
 8   national website specifically appealing to and profiting from a state can establish
 9   jurisdiction there); Pebble Beach Co., 453 F.3d at 1158 (holding that an “internet domain
10   name” and “passive website” cannot establish specific jurisdiction on their own).
11          Plaintiff also fails to establish personal jurisdiction with her one-on-one phone and
12   email communications with Defendant. The Court cannot assume that Defendant
13   intentionally targeted Arizona simply because of routine, occasional interactions with an
14   Arizona resident. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 807 (9th
15   Cir. 2004) (holding that jurisdiction exists where a defendant intentionally targets his
16   harmful conduct—not necessarily where a plaintiff resides); see also Burger King Corp.,
17   471 U.S. at 474 (holding that express aim requires “reasonabl[e] anticipat[ion] [of] being
18   haled into court” in that forum). Without actually targeting Arizona, Defendant could not
19   have foreseen litigation there just because it engaged in generic and remote
20   communications with an Arizona resident. Thus, because Plaintiff has failed to make even
21   a prima facie showing that Defendant specifically aimed at Arizona, she fails to satisfy the
22   second element of the purposeful direction test. The Court, therefore, need not analyze the
23   third element.
24          Hence, Plaintiff lacks specific jurisdiction in Arizona because Defendant did not
25   purposefully direct its conduct there. The forum-related activity and reasonableness
26   elements need not be considered.
27   III.   CONCLUSION
28          Because Plaintiff has failed to establish personal jurisdiction in Arizona, the Court


                                                  -6-
 1   need not consider Defendant’s other grounds for dismissal.
 2          Based on the foregoing reasons,
 3          IT IS ORDERED granting Defendant’s Motion to Dismiss (Doc. 23) for lack of
 4   personal jurisdiction under Rule 12(b)(2). The Clerk of the Court shall enter judgment
 5   dismissing this case without prejudice as to the underlying merits of this action.
 6          IT IS FURTHER ORDERED denying Plaintiff’s Motion for Summary Judgment
 7   (Doc. 27) as moot.
 8          Dated this 24th day of September, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
